Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT,
REIMBURSEMENT AND EXCHANGE AGREEMENT

 

AMENDMENT NO. 1 TO THE AMENDED AND RESTATED CREDIT, REIMBURSEMENT AND EXCHANGE
AGREEMENT, dated as of April 14, 2003 (this “Amendment”) among The AES
Corporation, a Delaware corporation (the “Borrower”), AES International Holdings
II, Ltd., a corporation organized under the laws of the British Virgin Islands
(“AES BVI II”), the Subsidiary Guarantors party to the Credit Agreement referred
to below (the “Subsidiary Guarantors”), the banks, financial institutions and
other institutional lenders party to the Credit Agreement referred to below
(collective, the “Banks”), the Revolving Fronting Banks and the Drax LOC
Fronting Bank party to the Credit Agreement referred to below, Citicorp USA,
Inc., as administrative agent (in such capacity, the “Agent”) and as collateral
agent (in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENTS

 

(1)                                  The Borrower, the Subsidiary Guarantors,
the Revolving Fronting Banks and the Drax LOC Fronting Bank, the Banks, the
Agent and the Collateral Agent have entered into an Amended and Restated Credit,
Reimbursement and Exchange Agreement dated as of December 12, 2002 (the “Credit
Agreement”).  Capitalized terms not otherwise defined in this Amendment have the
same meanings as specified in the Credit Agreement.

 

(2)                                  The Borrower has requested that the Banks
amend certain provisions of the Credit Agreement to permit the issuance from
time to time and in one or more tranches by the Borrower of new second-priority
senior secured notes in an aggregate principal amount of up to $2,000,000,000
and to permit certain other activities by the Borrower.

 

(3)                                  The Banks party hereto, constituting not
less than the Required Banks are, on the terms and conditions stated below,
willing to grant the request of the Borrower as hereinafter set forth.

 

NOW, THEREFORE, for good and valuable consideration the sufficiency of which is
hereby acknowledged, and subject to the terms and conditions of this Amendment,
the parties agree as follows:

 

SECTION 1.  Amendments to the Credit Agreement.  Subject to the satisfaction of
the conditions precedent set forth in Section 3, the Credit Agreement is,
effective as of the date hereof, hereby amended as follows:

 


(A)                                  THE FOLLOWING DEFINITIONS ARE HEREBY ADDED
TO SECTION 1.01 OF THE CREDIT AGREEMENT IN THE CORRECT ALPHABETICAL ORDER:


 

““Amendment No. 1” means Amendment No. 1 to this Agreement dated as of April 14,
2003 among the Borrower, the Subsidiary Guarantors, AES BVI

 

--------------------------------------------------------------------------------


 

II, the Revolving Fronting Banks and the Drax LOC Fronting Bank party thereto,
the Lenders party thereto, the Agent and the Collateral Agent.”

 

““Amendment No. 1 Effective Date” has the meaning set forth in Section 3 of
Amendment No. 1.”

 

““Asset Sale Proceeds Basket” means at any time of determination, (x) the sum of
(1) $100,000,000 and (2) aggregate amount of Net Cash Proceeds received by the
Borrower after the Amendment No. 1 Effective Date and prior to such time of
determination from Covered Asset Sales that are not required to prepay the
Facilities as set forth in Section 2.11, less (y) the amounts referred to in
clause (x) above that were applied to the repayment of any Debt prior to such
time in accordance with the provisions of Section 5.17(viii) (other than any
Debt repayed with an amount from the Equity Basket at such time).”

 

““Second-Priority Senior Secured Notes” means the Senior Secured Notes issued
from time to time and in one or more tranches by the Borrower in accordance with
the provisions of Section 5.07(a)(xv).”

 


(B)                                 THE DEFINITION OF “NET CASH PROCEEDS” IN
SECTION 1.01 OF THE CREDIT AGREEMENT IS AMENDED BY AMENDING AND RESTATING CLAUSE
(B) THEREOF IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(B)                          with respect to any Asset Sale, means cash
payments received (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or otherwise,
but only as and when received (including any cash received upon sale or
disposition of such note or receivable), excluding any other consideration
received in the form of assumption by the acquiring Person of Debt or other
obligations relating to the property disposed of in such Asset Sale or received
in any other noncash form) therefrom, in each case, net of all legal, title and
recording tax expenses, commissions and other customary fees and expenses
incurred (including, without limitation, consent and waiver fees and any
applicable premiums, earn-out or working interest payments or payments in lieu
or in termination thereof), and all federal, state, provincial, foreign and
local taxes payable to the relevant tax authority (i) as a direct consequence of
such Asset Sale, (ii) as a result of the required repayment of any Debt in any
jurisdiction other than the jurisdiction where the property disposed of was
located or (iii) as a result of any repatriation to the U.S. of any proceeds of
such Asset Sale, and in each case net of a reasonable reserve (which reserve (1)
if required by the applicable sale agreement, shall be deposited into a third
party escrow account with an escrow agent and (2) otherwise, shall be deposited
into a Deposit Account or a Securities Account (as each term is defined in the
Security Agreement) and shall be maintained in such account until such time as
the applicable indemnification obligation expires or the amounts on deposit are
required to make indemnification payments) for any indemnification payments
(fixed and contingent) attributable to seller’s indemnities to the purchaser
undertaken by the Borrower or any of its Subsidiaries in connection

 

2

--------------------------------------------------------------------------------


 

with such Asset Sale (but excluding any payments, which by the terms of the
indemnities will not, under any circumstances, be made prior to the Termination
Date) provided that any amounts in such reserve to the extent not paid to the
purchaser as an indemnification payment after the expiration of any applicable
time period set forth in the agreements in respect of such Asset Sale shall be
treated as “Net Cash Proceeds” for all purposes of the Agreement, and net of all
payments made on any Debt which must by its terms or by applicable law be repaid
out of the proceeds from such Asset Sale, and net of all required distributions
and other required payments made to minority interest holders in Subsidiaries or
joint ventures as a result of such Asset Sale;”

 


(C)                                  SECTION 1.01 OF THE CREDIT AGREEMENT IS
AMENDED BY DELETING THE DEFINITION OF “PERMITTED INVESTMENT BASKET”.


 


(D)                                 SECTION 2.11(B)(IV) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“The Borrower shall, reasonably promptly following the date of receipt of Net
Cash Proceeds from the issuance of Debt by the Borrower permitted by Section
5.07(a)(xi) or 5.07(a)(xv) (provided that Net Cash Proceeds subject to this
Section 2.11(b)(iv) shall be limited to the first $475,000,000 of such Net Cash
Proceeds from the initial issuance of the Debt issued pursuant to Section
5.07(a)(xv)) but in no event later than three Business Days after receipt
thereof, prepay an aggregate principal amount of the Term Loans and prepay or
cash collateralize the Drax LOC Liabilities in an aggregate amount equal to the
Banks’ Ratable Share of such Net Cash Proceeds.  Each such prepayment shall be
applied ratably to each of the Term Loan Facilities and the Drax Letter of
Credit Facility as set forth in clause (c) below (it being understood that for
purposes of calculating such ratable share prior to the Tranche A Term Loan
Facility being paid in full, the aggregate amount of the Revolving Credit
Commitments shall be deemed to be part of the Tranche A Term Loan Facility).”

 


(E)                                  SECTION 5.01 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING PHRASE “OTHER THAN WITH RESPECT TO CLAUSE
(C) BELOW WHICH INFORMATION SHALL ONLY BE DELIVERED TO THE BANK PARTY REQUESTING
SUCH INFORMATION” AFTER THE PHRASE “IT BEING UNDERSTOOD THAT” IN THE FIRST
PARENTHETICAL THEREIN.


 


(F)                                    SECTION 5.01(C) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY ADDING THE PHRASE “UPON REQUEST BY ANY SUCH BANK PARTY MADE
AT LEAST 30 DAYS PRIOR TO THE DATE THAT THE RELEVANT FINANCIAL STATEMENTS ARE
REQUIRED TO BE DELIVERED PURSUANT TO CLAUSE (A) OR (B) ABOVE,” IMMEDIATELY PRIOR
TO THE PHRASE “(1) AS SOON AS AVAILABLE”.


 


(G)                                 SECTION 5.07(A) OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY (A) DELETING THE “AND” AT THE END OF CLAUSE (XIII) THEREOF,
(B) DELETING THE “.” AT THE END OF CLAUSE (XIV) THEREOF AND REPLACING IT WITH A
“;” AND (C) ADDING AT THE END THEREOF THE FOLLOWING NEW CLAUSE (XV) TO READ AS
FOLLOWS:

 

3

--------------------------------------------------------------------------------


 

“(xv) the issuance by the Borrower of Second-Priority Senior Secured Notes,
provided that (w) the aggregate principal amount of such Debt shall not be
greater than $2,000,000,000, (x) the final maturity of such Debt shall in no
event be prior to April 15, 2008, (y) (1) the first $475,000,000 in Net Cash
Proceeds from the initial issuance of such Debt shall be applied as set forth in
Section 2.11(b)(iv) and (2) the remaining Net Cash Proceeds from the initial
issuance and any subsequent issuances of such Debt shall be used to repay,
purchase or defease any of the Debt of the Borrower (other than any of the
surety bonds, guarantees, and letters of credit set forth on Schedule VI to the
Credit Agreement) that is permitted by Section 5.07(a)(ii)(the “Eligible Debt”)
(provided that (A) up to $250,000,000 of such remaining Net Cash Proceeds may be
retained by the Borrower for general corporate purposes (including, without
limitation, to repay Eligible Debt) and (B) to the extent that any such
remaining Net Cash Proceeds (other than the $250,000,000 referred to in the
immediately preceding clause (A) in this proviso) are not used to immediately
repay, purchase or defease the Eligible Debt, such remaining Net Cash Proceeds
shall be deposited into and held either in a Deposit Account or a Securities
Account (as each term is defined in the Security Agreement) or a third party
escrow account with an escrow agent on terms and conditions reasonably
satisfactory to the Agent until such time as such Net Cash Proceeds are used to
either repay, purchase, redeem or defease such Eligible Debt (whether through
open market repurchases, redemptions or otherwise) or to redeem or repurchase
such Second Priority Senior Secured Notes and pending such use the Agent shall
not exercise any right or remedy under the Shared Collateral Documents that
would prevent the Borrower from using such Net Cash Proceeds for such purposes)
and (z) the terms and conditions of such Debt in the opinion of the Agent are
consistent with customary market terms for a financing of its nature and do not
adversely affect the ability of the Borrower to meet its payment Obligations
under the Financing Documents.”

 


(H)                                 SECTION 5.07(B)(II) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(ii) Debt incurred by a Subsidiary:

 

(x)                                   (1) to finance the acquisition,
development, construction, operation, maintenance (including modifications and
upgrades to comply with applicable laws and regulations) or working capital
requirements (including letters of credit or guarantees to fund debt service
reserve accounts or similar accounts or for the benefit of power purchase
agreements or commodity hedging counterparties) of a Power Supply Business or
other business owned, operated or managed (including on a joint basis with
others), directly or indirectly, by the Borrower (an “AES Business”) or (2) to
finance the acquisition of “greenfields” and the construction, operation,
maintenance or working capital requirements (including modifications and
upgrades to comply with applicable laws and regulations) or working capital
requirements (including letters of credit or guarantees to fund debt service
reserve accounts or similar accounts or for

 

4

--------------------------------------------------------------------------------


 

the benefit of power purchase agreements or commodity hedging counterparties)
necessary to develop and construct such “greenfields” and to operate them as an
AES Business; and

 

(y)                                 that is not also the Debt of any other
Subsidiary with an interest in any other AES Business (except for Debt incurred
or assumed by Intermediate Holding Companies which, at the time such Debt was
incurred or assumed, in the aggregate, contributed less than 50% of the Parent
Operating Cash Flow for the immediately preceding four fiscal quarters);”

 


(I)                                     SECTION 5.07(B) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY ADDING AT THE END THEREOF THE FOLLOWING NEW CLAUSES (XI)
AND (XII):


 

“(xi) Debt incurred by a Subsidiary for the purpose of restructuring commercial
contracts of such Subsidiary, to the extent that such restructuring results in a
net present value saving to the Subsidiary incurring such Debt; provided that
(w) the aggregate principal amount of such Debt shall not be greater than the
amounts necessary to restructure such commercial contracts, (x) the Payment
Restrictions in such Debt (1) shall be no more restrictive than the Payment
Restrictions contained in the Debt of such Subsidiary currently outstanding as
of the Closing Date or (2) in the opinion of the Borrower, are consistent with
customary market terms for a financing of its nature and do not adversely affect
the ability of the Borrower to meet its payment Obligations under the Financing
Documents and (y) prior to the incurrence of such Debt, the Agent shall have
received a certificate from the chief executive officer, president, chief
financial officer or chief accounting officer of the Borrower setting forth in
reasonable details the calculations required to establish the net present value
savings to the Subsidiary from the restructuring of the applicable commercial
contracts and the incurrence of the proposed Debt.”

 

“(xii) Guarantees by Excluded Subsidiaries of Debt and other obligations of
other Excluded Subsidiaries.”

 


(J)                                     SECTION 5.10 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY (A) AMENDING AND RESTATING CLAUSE (P) THEREOF IN ITS ENTIRETY
TO READ AS FOLLOWS:


 

“(p) Liens on the Creditor Group Collateral securing the Debt of the Borrower
permitted by Section 5.07(a)(iii), (ix), (x), (xi), (xiv) and (xv); provided
that the Liens on the Creditor Group Collateral securing the Debt of the
Borrower permitted by Section 5.07(a)(xv) shall be (1) junior and subordinate in
all respects to the Liens created under the Financing Documents and the other
Liens permitted by this clause (p) and (2) granted on terms and conditions that
are reasonably satisfactory to the Agent;”

 

and (b) deleting “.” at the end of clause (q) and replacing it with a “;” and
(c) by adding at the end thereof the following new clauses (r), (s) and (t):

 

5

--------------------------------------------------------------------------------


 

“(r)                              Liens on the Borrower’s direct and indirect
interest in the Power Supply Business in Brazil known as “Tiete” (the “Tiete
Investment”) to secure the obligations of Excluded Subsidiaries the assets of
which consist only of other Power Supply Businesses located in Brazil and direct
or indirect interests therein;

 

(s)                                  Liens on the assets of, or Investments in,
Excluded Subsidiaries securing Debt of such Excluded Subsidiaries permitted by
Section 5.07(b)(xii); and

 

(t)                                    Liens on cash set aside at the time of
the issuance of Second Priority Senior Secured Notes or Temporary Cash
Investments purchased with such cash, in either case to the extent that such
cash or Temporary Cash Investments pre-fund the repayment or redemption of such
Second-Priority Senior Secured Notes and are held in the escrow account referred
to in Section 5.07(a)(xv) to be applied for such purpose.”

 


(K)                                  SECTION 5.16(XII) OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY DELETING THE PHRASE “IN AN AGGREGATE AMOUNT NOT TO EXCEED
THE PERMITTED INVESTMENT BASKET” THEREIN.


 


(L)                                     SECTION 5.17 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY AMENDING AND RESTATING CLAUSE (VIII) THEREOF IN ITS ENTIRETY
TO READ AS FOLLOWS:


 

“(viii) any repayment of Debt with the Equity Basket or the Asset Sale Proceeds
Basket at such time;”

 

SECTION 2.  Authorization.  The Required Banks hereby authorize the Agent, as
the Required Representative (as defined in the Collateral Trust Agreement), to
direct the Collateral Trustee to execute an intercreditor agreement and any
other related agreements and documents necessary to effectuate the issuance by
the Borrower of the Second-Priority Senior Secured Notes.

 

SECTION 3.  Conditions to Effectiveness.  This Amendment shall be effective on
the date on which all of the following conditions precedent have been satisfied
(the “Amendment No. 1 Effective Date”):

 


(A)                                  THE AGENT SHALL HAVE RECEIVED COUNTERPARTS
OF THIS AMENDMENT EXECUTED BY THE BORROWER, THE SUBSIDIARY GUARANTORS, AES BVI
II, THE COLLATERAL AGENT AND THE REQUIRED BANKS OR, AS TO ANY OF THE BANKS,
ADVICE SATISFACTORY TO THE AGENT THAT SUCH BANK HAS EXECUTED THIS AMENDMENT.


 


(B)                                 ALL OF THE ACCRUED FEES AND EXPENSES OF THE
AGENT AND THE BANK PARTIES (INCLUDING THE ACCRUED FEES AND EXPENSES OF COUNSEL
FOR THE AGENT) SHALL HAVE BEEN PAID IN FULL.


 


(C)                                  SIMULTANEOUSLY WITH THE OCCURRENCE OF THE
AMENDMENT NO. 1 EFFECTIVE DATE, THE BORROWER SHALL PREPAY THE LOANS IN AN AMOUNT
EQUAL TO THE BANKS’ RATABLE SHARE OF $475,000,000 OF THE NET CASH PROCEEDS (THE
“PAYDOWN”) RECEIVED BY

 

6

--------------------------------------------------------------------------------


 


THE BORROWER FROM THE INITIAL ISSUANCE OF SECOND-PRIORITY SENIOR SECURED NOTES
PURSUANT TO SECTION 2.11(B) OF THE CREDIT AGREEMENT (AS IF THIS AMENDMENT HAD
ALREADY BECOME EFFECTIVE).


 

SECTION 4.  Bank Fee.  Upon the occurrence of the Amendment No. 1 Effective
Date, the Borrower shall pay to the Agent, for the benefit of the applicable
Banks, a fee equal to 0.10% of (1) the aggregate amount of the Revolving Credit
Loan Commitment of each Bank as of the date hereof, (2) the amount of the Drax
LOC Commitment of the Drax LOC Fronting Bank as of the date hereof less the
aggregate amount in the Drax LOC Cash Collateral Account (after giving pro forma
effect to the Paydown) and (3) the aggregate outstanding principal amount of
Tranche A Term Loans, Tranche B Term Loan and Tranche C Term Loans owed to each
Bank as of the date hereof (in each case, after giving pro forma effect to the
Paydown) that has executed and delivered this Amendment on or before April 14,
2003.

 


THIS AMENDMENT IS SUBJECT TO THE PROVISIONS OF SECTION 10.05 OF THE CREDIT
AGREEMENT.


 

SECTION 5.  Representations and Warranties.  The Borrower represents and
warrants as follows:

 


(A)                                  ON THE DATE HEREOF, AFTER GIVING EFFECT TO
THIS AMENDMENT, (I) NO EVENT HAS OCCURRED AND IS CONTINUING, OR WOULD RESULT
FROM THE EFFECTIVENESS OF THIS AMENDMENT, THAT CONSTITUTES A DEFAULT AND (II)
ALL REPRESENTATIONS AND WARRANTIES SET FORTH IN THE FINANCING DOCUMENTS SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS.


 


(B)                                 NO AUTHORIZATION OR APPROVAL OR OTHER ACTION
BY, AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR REGULATORY
BODY OR ANY OTHER THIRD PARTY IS REQUIRED FOR THE DUE EXECUTION, DELIVERY OR
PERFORMANCE BY THE BORROWER, AES BVI II AND THE SUBSIDIARY GUARANTORS OF THIS
AMENDMENT OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY.


 


(C)                                  THIS AMENDMENT HAS BEEN DULY EXECUTED AND
DELIVERED BY THE BORROWER, AES BVI II AND THE SUBSIDIARY GUARANTORS.  THIS
AMENDMENT AND EACH OF THE OTHER FINANCING DOCUMENTS, AS AMENDED HEREBY, TO WHICH
EACH BORROWER, EACH SUBSIDIARY GUARANTOR AND EACH OTHER LOAN PARTY IS A PARTY
ARE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH BORROWER, SUCH SUBSIDIARY
GUARANTOR AND SUCH OTHER LOAN PARTY, AS APPLICABLE, ENFORCEABLE AGAINST SUCH
BORROWER, SUCH SUBSIDIARY GUARANTOR AND SUCH LOAN PARTY, AS APPLICABLE, IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 

SECTION 6.  Reference to and Effect on the Credit Agreement and Collateral
Documents.

 


(A)                                  ON AND AFTER THE AMENDMENT NO. 1 EFFECTIVE
DATE, EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”,
“HEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, AND EACH
REFERENCE IN THE NOTES TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN AND BE A
REFERENCE TO THE CREDIT AGREEMENT, AS AMENDED AND OTHERWISE MODIFIED HEREBY.

 

7

--------------------------------------------------------------------------------


 


(B)                                 THE CREDIT AGREEMENT AND EACH OF THE OTHER
FINANCING DOCUMENTS ARE AND SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND
ARE HEREBY IN ALL RESPECTS RATIFIED AND CONFIRMED.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE COLLATERAL DOCUMENTS AND ALL OF THE COLLATERAL
DESCRIBED THEREIN DO AND SHALL CONTINUE TO SECURE THE PAYMENT OF ALL OBLIGATIONS
OF THE OBLIGORS UNDER THE FINANCING DOCUMENTS, IN EACH CASE AS AMENDED BY THIS
AMENDMENT.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY BANK PARTY, THE COLLATERAL AGENT OR
THE AGENT UNDER THE CREDIT AGREEMENT OR THE OTHER FINANCING DOCUMENTS, NOR
CONSTITUTE A WAIVER OF ANY PROVISION OF THE CREDIT AGREEMENT OR THE OTHER
FINANCING DOCUMENTS.


 

SECTION 7.  Affirmation of Credit Agreement and Collateral Documents.  Each Loan
Party hereby consents to the modification of the Credit Agreement effected
hereby and hereby acknowledges and agrees that the obligations of such Loan
Party contained in the Credit Agreement and the other Financing Documents as
modified hereby are, and shall remain, in full force and effect.

 

SECTION 8.  GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.  WAIVER OF JURY TRIAL.  EACH OF THE LOAN PARTIES, THE COLLATERAL
AGENT, THE AGENT AND THE BANK PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE ACTIONS OF THE
AGENT, THE COLLATERAL AGENT OR ANY BANK PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

SECTION 10.  Execution in Counterparts.  This Amendment may be executed by one
or more of the parties to this Amendment on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument.

 

SECTION 11.  Costs and Expenses.  The Borrower hereby agrees to pay all
reasonable costs and expenses associated with the preparation, execution,
delivery, administration, and enforcement of this Amendment, including, without
limitation, the fees and expenses of the Agent’s counsel and other out-of-pocket
expenses related hereto.  Delivery of an executed counterpart of a signature
page to this Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

THE AES CORPORATION,

as Borrower

 

 

By

 

 

 

Title:

 

 

 

Address:

1001 North 19th Street

 

 

Arlington, VA 22209

 

Fax:

(703) 528-4510

 

9

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

AES EDC FUNDING II, L.L.C.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

 

AES HAWAII MANAGEMENT COMPANY, INC.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

 

AES OKLAHOMA HOLDINGS, L.L.C.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

AES SOUTHLAND FUNDING, L.L.C.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

 

AES WARRIOR RUN FUNDING, L.L.C.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

10

--------------------------------------------------------------------------------


 

OTHER OBLIGOR:

 

AES INTERNATIONAL HOLDINGS II, LTD.

 

By

 

 

 

Title:

 

11

--------------------------------------------------------------------------------


 

BANKS:

 

                                                             

[Please Type or Print Name of Bank]

 

 

By

 

 

 

Title:

 

12

--------------------------------------------------------------------------------


 

AGENT:

 

CITICORP USA, INC.,

as Agent and as Collateral Agent

 

 

By

 

 

 

Title:

 

Address:

388 Greenwich Street, 21st Floor

 

 

New York, NY 10013

 

 

 

 

Fax:

(212) 816-8098

 

Attention:

Stuart Glen

 

13

--------------------------------------------------------------------------------